August 7, 2014.




                                JUDGMENT

                The Fourteenth Court of Appeals
                        MORLOCK, L.L.C., Appellant

NO. 14-12-01117-CV                        V.

                NATIONSTAR MORTGAGE, L.L.C., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Nationstar
Mortgage, L.LC., signed, September 11, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED. We order appellant Morlock,
L.L.C. to pay all costs incurred in this appeal. We further order this decision
certified below for observance.